DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 7-11, and 13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 14, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 15 and 16 are, directed to the invention(s) of methods for operating a sample carrier device according to cancelled claims 3 and 5 respectively do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 06/11/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
	Claims 1, 7-11, and 13-16 are pending in the application. 	

Response to Amendment
	Applicant amendments filed 12/08/2021 have been entered. Applicant amendments to the claims overcome each and every 112(b) rejection set forth in the Office Action mailed 09/08/2021. The 112(b) rejections are withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Long on 02/11/2022.
The application has been amended as follows: 
Claim 1: On line 16, replace “the fluid channel” with “the at least one fluid passage”
Claim 7: On lines 6-7, amend such that it reads “… when the two operation portions are operated by the external force and the two end portions are separated from the observation portion…”
Claim 7: On line 10, replace “the exposed port” with “a port” such that it recites “… and the sample is capable of entering the at least one fluid passage through a port of the at least one fluid passage.” 
Claim 14: insert “a providing step which includes: providing the sample carrier device according to claim 1;” after line 2 such that it recites:
A method for operating the sample carrier device according to claim 1, comprising the steps of:
a providing step which includes: providing the sample carrier device according to claim 1;
a disassembling step… 
Cancel claims 15 and 16

Allowable Subject Matter
Claims 1, 7-11, and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Chang (US-2016/0377513-A1) and Grogan (US-2012/0298883-A1). Chang teaches a sample collective device with two substrates and a spacer, where there are weakening structures located in the periphery of the sample containing space (Chang; abstract). It is understood that the substrate 220 of Chang is a single substrate, where substrate 210 of Chang 
It would not be obvious to one skilled in the art to modify the substrate 210 (fixing structure) of Chang such that it has a protrusion portion with the details of the relative widths between base portion, protrusion portion, first penetration structure, and second penetration structure as recited by claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796